
	
		II
		109th CONGRESS
		2d Session
		H. R. 5666
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 6, 2006
			Received
		
		AN ACT
		To authorize early repayment of obligations
		  to the Bureau of Reclamation within the A & B Irrigation District in the
		  State of Idaho.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Idaho Bureau of Reclamation
			 Repayment Act of 2006.
		2.Early repayment of a & b irrigation
			 district construction costs
			(a)In GeneralNotwithstanding section 213 of the
			 Reclamation Reform Act of 1982 (43 U.S.C. 390mm), any landowner
			 within the A & B Irrigation District in the State (referred to in this Act
			 as the District) may repay, at any time, the construction costs
			 of District project facilities that are allocated to land of the landowner
			 within the District.
			(b)Applicability of Full-Cost Pricing
			 LimitationsOn discharge, in
			 full, of the obligation for repayment of all construction costs described in
			 subsection (a) that are allocated to all lands the landowner owns in the
			 District in question, the parcels of land shall not be subject to the ownership
			 and full-cost pricing limitations under Federal reclamation law (the Act of
			 June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and
			 amendatory of that Act (43 U.S.C. 371 et seq.), including
			 the Reclamation Reform Act of 1982 (13 U.S.C. 390aa et seq.).
			(c)CertificationOn request of a landowner that has repaid,
			 in full, the construction costs described in subsection (a), the Secretary of
			 the Interior shall provide to the landowner a certificate described in section
			 213(b)(1) of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).
			(d)EffectNothing in this Act—
				(1)modifies any contractual rights under, or
			 amends or reopens, the reclamation contract between the District and the United
			 States; or
				(2)modifies any rights, obligations, or
			 relationships between the District and landowners in the District under Idaho
			 State law.
				
	
		
			Passed the House of
			 Representatives December 5, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
